 In the Matter Of JERSEY PUBLISHING COMPANY, EMPLOYERandHUDSON COUNTY NEWSPAPER GUILD, AMERICAN NEWSPAPER GUILD,CIO. PETITIONERCase No. 2-R-78941.-DecidedMarch2, 1948Mr. John H. Yauch,of Newark, N. J., for the Employer.Isserman, IsserinanzcCKapelsohn,byMr. Irving Leuchter,ofNewark, N. J., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at JerseyCity, New Jersey, on July 17, 1947, before James C. Paradise, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard snakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERJersey Publishing Company, a New Jersey corporation, is engagedin the business of publishing a daily newspaper, theJersey Observer,with which we are here solely concerned, and in job printing at itsprincipal place of business and main office in Hoboken, New Jersey.In addition, it maintains branch offices in Jersey City, New Jersey,and Union City, New Jersey.The value of raw materials, consistingprimarily of newsprint paper and ink, which are shipped to the Em-ployer from points outside the State of New Jersey, exceeds $25,000annually.The daily newspaper published by the Employer has anaverage daily circulation of 48,000 copies, of which less than 1percent is outside the State of New Jersey. It carries a substantialamount of national advertising and nationally syndicated columnsand other features.The Employer also utilizes the wire servicesof the United Press and the International News Service.76 N.L.R B., No. 70.467781902-48-vol 76--31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all employees in the editorialdepartment of the Employer's newspaper, theJersey Observer,includ-ing the advisory editor, the telegraph state and exchange editor, JerseyCity editor, Bergen County editor, City editor, night editor, sportseditor, and part-time reporters, but excluding the editor, the co-pub-lisher, the secretary to the Employer, and all supervisors.The Em-ployer agrees that the unit described by the Petitioner is an appropriateunit, but contends that certain of the employees included are profes-sional employees who should be given an opportunity to indicatewhether or not they desire separate representation.'The employees in the editorial department regarded by the Em-ployer as professional employees apparently are those whom it con-siders of particular value to the newspaper because of their experienceand capabilities and who allegedly have greater responsibilities thanemployees whom it regards as non-professional. In the former cate-gory the Employer would place varous special editors, rewrite men,and reporters who are assigned to towns at some distance from thehome office and who, it asserts, are given wide latitude in representingthe Employer and carrying out the policies of the newspaper.2How-'Section 9 (b) (1) of the Act, as amended, provides: "That the Board shall not . . .decide that any unit is appropriate for such purposes [collective bargaining] if such unitincludes both professional employees and employees who aie not professional employeesunless a majority of such professipnal employees vote for inclusion in such unit."TheEmployer relies upon this Section as well as established Board policy in regard to pro-fessional employees.2The following are listed by the Employer as professional employees : the advisory editor,telegraph editor, North Hudson-Hoboken-Bergen County editor, Jersey City editor, nighteditor, sports editor, JerseyCityHall reporter, Courthouse reporter,Union City editor, JERSEY PUBLISHINGCOMPANY469ever, those reporters who work in city precincts under closer super-vision of the home office are regarded by the Employer as belonging inthe category of non-professional employees.The evidence indicates that all the reporters in the editorial depart-ment perform substantially the same type of work and are subject to^the same over-all departmental supervision.Necessarily, the duties.of all are closely related ; all are responsible for gathering and report-ing news events, promoting good will, and representing the Employerin their respective territories.All receive weekly salaries and all areentitled to the same vacation benefits.Some of the reporters do notcheck in and out of the home office.However, all regular employeeswork a 40-hour week. All news stories are written and handledsimilarly.In each case a story is read by the city editor and in someinstances by the editor before publication. It is the general policyof the Employer to transfer or promote the employees in the editorialdepartment from one position to another. Indeed, it appears fromthe record that the most highly regarded employees are those who havehad considerable practical experience in newspaper work and haveadvanced themselves over a period of years in the service of the Em-ployer.Although judgment and discretion are involved to a greateror lesser degree in the work of these employees, much of the Employer'snews coverage consists of routine news items and, in other stories, theindividual reporter governs himself according to the known policiesof the Employer.None of the employees in the editorial departmentare required to have a license or to undergo specialized training in aschool of higher learning.A few are graduates of schools of journal-ism or academic colleges.No contention is made that the various special editors and rewritemen have supervisory authority or that their duties of editing andrewriting news stories require that they be considered in a differentcategory from the reporters discussed above.In view of the foregoing, we are of the opinion that the employeesasserted by the Employer to be professional employees are not profes-sional employees within the meaning of Section 2 (12) of the Act,as amended.3Moreover, we perceive no reason to distinguish betweenChancery Couit reporter,Hoboken City Hall reporter,Secaucus reporter,Cliffside Park-Edgewater-Fairview reporter,assistant sports editor,legislative correspondent and col-umnist,North Bergen reporter, Weehawken reporter,Hackensack Courthouse reporter, WestNewark repot ter, Union City night reporter,Lyndhurst-Rutherford-East Rutherford-Carl-stadt reporter,and two rewrite men.3This section provides :(12)The term professional employee means-(a) any employee engaged in work (i) predominantly intellectual and varied in char-acter as opposed to routine mental,manual,mechanical,or physical work , (ii)involving the consistent exercise of discretion and judgment in its performance; (ill)of such a character that the output produced or the result accomplished cannot be 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees and other employees in the editorial department onthe basis of duties performed or the manner of performance.4 If anydifference exists, it is one of degree rather than kind. It is to be ex-pected that the Employer may find some newspapermen better quali-fied and more trustworthy than others and make its assignments ac-cordingly.This is a matter of good administrative practice, but itdoes not warrant the conclusion that the less favored employees shouldbe considered apart from their co-workers in the same department.We find that all employees in the editorial department of the Em-ployer's newspaper, theJersey Observer,Hoboken, New Jersey, includ-ing the advisory editor, the telegraph state and exchange editor, JerseyCity editor, Bergen County editor, city editor, night editor, sportseditor, and part-time reporters; but excluding the editor, co-publisher,the secretary to the Employer, and all supervisors, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Jersey Publishing Company,Hoboken, New jersey, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Second Region, and subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor onvacation or temporarily laid off, but excluding those employeesstandardized in relation to a given period of time;(iv) requiring knowledge of an ad-vanced type in a field of science or learning customarily acquired by a prolonged courseof specialized intellectual instruction and study in an institution of higher learningor a hospital,as distinguished from a general academic educaton or from an apprentice-ship or from training in the performance of routine mental, manual,or physicalprocesses ; or(b)any employee, who (i)has completed the courses of specialized intellectual in-struction and study described in clause(iv) of paragraph(a) and(ii) is performingrelatedwork under the supervision of a professional peison toqualifyhimself tobecome a professional employee as defined in paragraph (a)We find nothing in the legislative history of the Act to indicate that the Congress intendedto include employees such as those involved in the instant case in the above definitionof professional employeesSee, also,Matter of New York Times,32 N. L.R. B. 928,foi aprevious Board ruling that writeis,editors, and rewrite men in an editorial depart-ment of a newspaper were not a true craft or professional group.4We have in the past found that editorial department employees constitute appropriate,bargaining unitsSeeMatter of Brooklyn Citizen,52 N L R B. 673,Matter ofGeorge W..Prescott Company, Inc., 64 N. LR. B. 1390. JERSEY PUBLISHING COMPANY471who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement.to determine whether or not they desire to be represented by HudsonCounty Newspaper Guild, American Newspaper Guild, CIO, for thepurposes of collective bargaining.MEMBER HOUSTONtook no part in the consideration of the aboveDecision and Direction of Election.